Case 2:12-cv-05735-SVW-RZ Document 216-7 Filed 03/16/20 Page 1 of 6 Page ID #:2318




  1 Michael Tenenbaum, Esq. (No. 186850)
  2 mt@post.harvard.edu
    THE OFFICE OF MICHAEL TENENBAUM, ESQ.
  3 1431 Ocean Ave., Ste. 400
    Santa Monica, CA 90401-2136
  4
    Tel (424) 246-8685
  5 Fax (424) 203-4285
  6 Counsel for Plaintiffs
  7
  8                            UNITED STATES DISTRICT COURT

  9                          CENTRAL DISTRICT OF CALIFORNIA

 10                                    WESTERN DIVISION

 11
    ASSOCIATION DES ÉLEVEURS DE                 Case No. 2:12-cv-05735-SVW-RZ
 12 CANARDS ET D’OIES DU QUÉBEC, a
 13 Canadian nonprofit corporation; HVFG
    LLC, a New York limited liability           PLAINTIFFS’ STATEMENT OF
 14 company; and SEAN “HOT”                     UNCONTROVERTED FACTS
 15 CHANEY, an individual;                      AND CONCLUSIONS OF LAW IN
                                                SUPPORT OF MOTION FOR
 16                            Plaintiffs,      SUMMARY JUDGMENT ON
                                                FIRST CAUSE OF ACTION FOR
 17
                 – against –                    DECLARATORY RELIEF
 18
    XAVIER BECERRA, in his official             Date:      April 13, 2020
 19 capacity as Attorney General of             Time:      1:30 p.m.
 20 California;                                 Courtroom: 10A

 21                            Defendant.       Hon. Stephen V. Wilson
 22
                                                ORAL ARGUMENT REQUESTED
 23
 24
 25
 26
 27
 28


       PLAINTIFFS’ STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:12-cv-05735-SVW-RZ Document 216-7 Filed 03/16/20 Page 2 of 6 Page ID #:2319




  1         Pursuant to L.R. 56-1, Plaintiffs Association des Éleveurs de Canards et d’Oies
  2 du Québec (the “Canadian Farmers”), HVFG LLC (“Hudson Valley”), and Sean “Hot”
  3 Chaney submit this Statement of Uncontroverted Facts and Conclusions of Law (this
  4 “Statement”) in support of their Motion for Summary Judgment on their First Cause of
  5 Action for Declaratory Relief.
  6         To provide the Court with the appropriate context for understanding California’s
  7 unique ban in section 25892 of the California Health and Safety Code, Plaintiffs’
  8 Memorandum of Points and Authorities sets forth many relevant facts in the section
  9 entitled “The Relevant Factual and Legal Background,” and each of these facts is
 10 supported with a citation to an appropriate legal source or to Plaintiffs’ evidence. So as
 11 not to burden the Court by duplicating each of these hundreds of facts in this State-
 12 ment, Plaintiffs include here only the subset of facts that is essential to the a grant of
 13 declaratory relief against the threat by Defendant and several of the District Attorneys
 14 he supervises to prosecute Plaintiff Hudson Valley and other out-of-state sellers of
 15 Plaintiffs’ foie gras products for their out-of-state sales when the products are sent to a
 16 recipient in California.
 17              UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
 18         1.     Section 25982 of the California Health and Safety Code provides: “A
 19 product may not be sold in California if it is the result of force feeding a bird for the
 20 purpose of enlarging the bird’s liver beyond normal size.” Cal. Health & Safety Code
 21 § 25982.
 22         2.     Plaintiffs Hudson Valley and the Canadian Farmers (specifically, the
 23 Canadian Farmers’ members and/or their parent and subsidiary businesses, such as
 24 Palmex, Inc. (“Palmex”) and Aurpal Inc. (“Aurpal”), produce, and they and third-party
 25 sellers of their foie gras products (such as Laurel Pine, Living Luxury, LLC (“Laurel
 26 Pine”), and D’Artagnan, LLC (“D’Artagnan”)), sell in commerce finished poultry
 27 products made from foie gras, i.e., products that are “the result of force feeding a bird
 28

                                         - 1-
        PLAINTIFFS’ STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:12-cv-05735-SVW-RZ Document 216-7 Filed 03/16/20 Page 3 of 6 Page ID #:2320




  1 for the purpose of enlarging the bird’s liver beyond normal size.” (Henley Decl. ¶¶ 1,
  2 4-15; Smatrakalev Decl. ¶¶ 1-8; Pine Decl. ¶¶ 2-3; Wertheim Decl. ¶¶ 2-3.)
  3         3.    Hudson Valley, which is based in New York, receives orders for foie gras
  4 through its website, which can be accessed from anywhere in the world (including
  5 California). (Henley Decl ¶¶ 10-11.)
  6         4.    Hudson Valley’s website (which is hosted outside California) collects a
  7 credit card billing address and a shipping address, but Hudson Valley cannot determine
  8 whether the purchaser is actually in California or not (or anywhere, for that matter) at
  9 the time of the purchase. (Id. ¶ 10.)
 10         5.    When Hudson Valley receives a completed order for a foie gras product
 11 through its website (or by email, telephone, or fax), Hudson Valley personnel in
 12 Sullivan County, New York, fulfill the order from Hudson Valley’s facilities in Sullivan
 13 County, New York. (Id. ¶ 12.)
 14         6.    Hudson Valley physically delivers the product to a third-party shipping
 15 company, typically UPS or FedEx, and typically for overnight delivery, at its facilities in
 16 Sullivan County, New York. The shipping company thereafter transports the product
 17 to the recipient designated by the purchaser, which, until as recently as January 2019,
 18 included recipients in California. (Id.)
 19         7.    Since this Court’s injunction against enforcement of section 25982 was
 20 vacated in January 2019, Hudson Valley has been forced, out of fear of prosecution, to
 21 refrain from engaging in non-California sales of foie gras products for shipment to
 22 California. (Henley Decl. ¶¶ 9, 18.)
 23         8.    Foie gras products produced or sold by the Canadian Farmers’ members,
 24 their parent and subsidiary businesses, or third party retailers, such as Aurpal, Palmex,
 25 Laurel Pine, and D’Artagnan, have been sold through numerous third-party sellers that
 26 are not located in California but that have (before January 8, 2019) shipped to
 27 recipients in California and that have been forced to refrain from doing so based on
 28

                                         - 2-
        PLAINTIFFS’ STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:12-cv-05735-SVW-RZ Document 216-7 Filed 03/16/20 Page 4 of 6 Page ID #:2321




  1 threats of prosecution under § 25982 from Defendant the District Attorneys he
  2 supervises. (Smatrakalev Decl. ¶¶ 8-9; Pine Decl. ¶ 4; Wertheim Decl. ¶ 4.)
  3         9.     These sales similarly take place through the out-of-state sellers’ websites as
  4 well as through orders placed by email, telephone, and fax, all outside of California.
  5 The sellers’ personnel outside California fulfill the orders from their facilities outside
  6 California. (Smatrakalev Decl. ¶¶ 6-8; Pine Decl. ¶¶ 2-3; Wertheim Decl. ¶¶ 2-3.)
  7         10.    Laurel Pine (which sells Palmex’s foie gras products) processes orders at
  8 its facility in Nevada and physically delivers the foie gras products to third-party
  9 shipping companies, typically FedEx, at their facilities in Nevada. (Pine Decl. ¶ 3.)
 10         11.    D’Artagnan (which sells Hudson Valley’s foie gras products) processes
 11 orders at its facility in New Jersey and physically delivers the foie gras products to
 12 FedEx in New Jersey. (Wertheim Decl. ¶ 3.)
 13         12.    The shipping companies thereafter transport the products to the recipients
 14 designated by the purchasers, which, until as recently as January 2019, included
 15 recipients with shipping addresses in California. (Smatrakalev Decl. ¶¶ 6-8; Pine Decl.
 16 ¶¶ 2-3; Wertheim Decl. ¶¶ 2-3.)
 17         13.    Plaintiff Sean Chaney is the former executive chef of Hot’s Restaurant
 18 Group, Inc. (“Hot’s”), a California corporation that previously operated Hot’s Kitchen,
 19 a restaurant in Hermosa Beach, California, which was well-known for its sale of foie
 20 gras products. (Chaney Decl. ¶ 1.)
 21         14.    Before California’s ban on foie gras took effect on July 1, 2012, and during
 22 the times when enforcement of § 25982 was permanently enjoined by this Court, Chef
 23 Chaney used to buy foie gras products from sellers outside California, including directly
 24 from Hudson Valley itself in New York. (Id. ¶ 3.)
 25         15.    Although Chef Chaney closed Hot’s Kitchen in January 2018, he has
 26 continued to provide catering and private chef services for events at which he has sold
 27 foie gras products — but, out of fear of prosecution, he has refrained from selling foie
 28

                                         - 3-
        PLAINTIFFS’ STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:12-cv-05735-SVW-RZ Document 216-7 Filed 03/16/20 Page 5 of 6 Page ID #:2322




  1 gras products since January 8, 2019, when this Court’s injunction was vacated by a
  2 ruling from the Ninth Circuit. (Id. ¶ 4.)
  3         16.    Chef Chaney would still like to purchase foie gras products to prepare and
  4 serve for his friends and family in California, and for himself. (Id. ¶ 5.)
  5         17.    Insofar as there are no longer any sellers of foie gras products in
  6 California, Chef Chaney has attempted to purchase foie gras products from various
  7 sellers located outside California for shipment to him in California, including from
  8 Hudson Valley Foie Gras. (Id.)
  9         18.    These sellers have informed Chef Chaney that they will not even ship foie
 10 gras products to addresses in California out of fear that California will attempt to
 11 enforce its ban against them. (Id.)
 12         19.    Out of fear of prosecution under section 25982, Chef Chaney has forgone
 13 even purchases of foie gras from outside California for delivery to California. (Chaney
 14 Decl. ¶ 6.)
 15         20.    Prior to the issuance of this Court’s permanent injunction in January 2015,
 16 at least three county District Attorneys offices in California were threatening Hudson
 17 Valley and other out-of-state sellers of its foie gras products for even sending these
 18 products to anyone in California. (Henley Decl. ¶¶ 16-19; Smatrakalev Decl. ¶¶ 8-9;
 19 Pine Decl. ¶ 4; Wertheim Decl. ¶ 4; Chaney Decl. ¶¶ 4-6; Tenenbaum Decl. ¶ 3.)
 20         21.    Prosecutors from each of these offices took the position that, even if these
 21 out-of-state sellers consummated a sale of a foie gras product outside California such
 22 that the product was delivered to the shipper, and thus title passed, outside California,
 23 this would somehow result in the product being “sold in California” for purposes of
 24 § 25982 if the product was shipped to anyone in California. (Henley Decl. ¶ 16;
 25 Tenenbaum Decl. ¶ 3.)
 26         22.    Plaintiffs and other out-of-state sellers of Plaintiffs’ foie gras products fear
 27 prosecution from Defendant and the prosecutors he supervises if these sellers ship foie
 28 gras products to recipients in California, and Plaintiffs have therefore been forced to

                                         - 4-
        PLAINTIFFS’ STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:12-cv-05735-SVW-RZ Document 216-7 Filed 03/16/20 Page 6 of 6 Page ID #:2323




  1 adopt a policy (in addition to refraining from selling in California) of not even sending
  2 foie gras to shipping addresses in California. (Henley Decl. ¶¶ 16-19; Smatrakalev
  3 Decl. ¶¶ 8-9; Pine Decl. ¶ 4; Wertheim Decl. ¶ 4.)
  4
      Dated:      March 16, 2020            Respectfully submitted,
  5
                                            /s/ Michael Tenenbaum
  6                                         Michael Tenenbaum, Esq.
  7                                         THE OFFICE OF MICHAEL TENENBAUM, ESQ.
                                            Counsel for Plaintiffs
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         - 5-
        PLAINTIFFS’ STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
